Per Curiam:

In this real estate foreclosure action appellants, holders of a subordinate mortgage, counterclaimed that respondent, holder of the mortgage securing the construction loan, negligently administered the loan. A referee and the circuit court concluded respondent had been negligent, and determined the damages to be the excessive disbursements, paid out by respondent, plus interest, totaling Five Thousand Nine Hundred Forty One Dollars and 71/100 ($5,941.71). This appeal followed. We affirm.
The only issue presented is the propriety of the damage award. Appellants contend the unappealed finding of Home Federal’s negligence mandates an award equal to the Eighteen Thousand Dollar ($18,000.00) face value of their note and mortgage. However, the record fails to show that Home Federal’s negligence proximately caused appellants’ loss in excess of the damage award below.
*602“In an action in equity, tried first by a master or special referee and concurred in by the judge, the findings of fact will not be disturbed on appeal unless found to be without evidentiary support or against the clear preponderance of the evidence.” Townes Assoc. Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976).
The order of the lower court is
Affirmed.